


Exhibit 10.4

FIRST AMENDMENT TO THE
AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This First Amendment (this “Amendment”) to the Amended and Restated Management
Agreement is made as of September 18, 2007 (the “Effective Time”) by and between
Gramercy Capital Corp., a Maryland corporation (the “Parent”), GKK Capital LP, a
Delaware limited partnership (the “Operating Partnership”) and GKK Manager LLC,
a Delaware limited liability company (the “Manager”).  Capitalized terms used by
not defined herein shall have the meanings ascribed to those terms in the
Management Agreement (as defined below).

WHEREAS, the Parent, the Operating Partnership and the Manager have entered into
an amended and restated management agreement dated as of April 19, 2006 (the
“Management Agreement”); and

WHEREAS, the Parent, the Operating Partnership and the Manager desire to amend
the Management Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

1.             Amendment to the Management Agreement. Section 8(b) of the
Management Agreement shall be deleted and replaced in its entirety with the
following:

“(b)         In connection with any and all CDOs formed, owned or controlled,
directly or indirectly, by the Company, the Manager shall receive management,
service and similar fees equal to (i) 0.25% per annum of the principal amount
outstanding of bonds issued by a managed transitional CDO that are owned by
third-party investors unaffiliated with the Company or the Manager, which CDO is
structured to own loans secured by transitional properties, (ii) 0.15% per annum
of the book value of the principal amount outstanding of bonds issued by a
managed non-transitional CDO that are owned by third-party investors
unaffiliated with the Company or the Manager, which CDO is structured to own
loans secured by non-transitional properties, (iii) 0.10% per annum of the
principal amount outstanding of bonds issued by a static CDO that are owned by
third-party investors unaffiliated with the Company or the Manager, which CDO is
structured to own non-investment grade bonds, and (iv) 0.05% per annum of the
principal amount outstanding of bonds issued by a static CDO that are owned by
third-party investors unaffiliated with the Company or the Manager, which CDO is
structured to own investment grade bonds.  For the purposes of this Section
8(b), a “managed transitional” CDO shall mean a CDO that is actively managed,
has a reinvestment period and is structured to own debt collateral secured
primarily by non-stabilized real estate assets that are expected to experience
substantial net operating income growth.  For the purposes of this Section 8(b),
a “managed non-transitional” CDO shall mean a CDO that is actively managed, has
a reinvestment period and is structured to own debt collateral secured primarily
by stabilized real estate assets that are not expected to experience substantial
net operating income growth.  For the avoidance of doubt, both “managed
transitional” and “managed non-transitional” CDO’s may at any given time during
the reinvestment period of the respective vehicles invest

 

--------------------------------------------------------------------------------


 

in and own non-debt collateral (in limited quantity) as defined by the
respective Indentures.”

The parties hereto agree that the foregoing amendment is effective as of April
19, 2006.

2.             Full Force and Effect.  Except as expressly amended herein, all
other terms and provisions of the Management Agreement remain in full force and
effect and are hereby ratified and confirmed in all respects.

3.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

GKK MANAGER LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andrew Levine

 

 

Name: Andrew Levine

 

 

Title:

 

 

 

 

 

 

 

GRAMERCY CAPITAL CORP.,

 

a Maryland corporation

 

 

 

 

 

By:

/s/ Robert R. Foley

 

 

Name: Robert R. Foley

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

GKK CAPITAL LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

/s/ Robert R. Foley

 

 

Name: Robert R. Foley

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------
